 1                                                                                          JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   RICHARD HOCKISON                                CV 19-07949 PA (FFMx)
12                 Plaintiff,                        JUDGMENT
13          v.
14   BAKER HUGHES OILFIELD
     OPERATIONS, INC., et al.
15
                   Defendants.
16
17
18
19          Pursuant to the Court’s October 25, 2019 Minute Order granting the Motion to
20   Dismiss filed by defendants Baker Hughes Oilfield Operations, Inc. and Baker Hughes
21   Oilfield Operations, LLC’s (“Defendants”), which dismissed the claims asserted by plaintiff
22   Richard Hockison with prejudice;
23          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
24   have judgment in its favor against Plaintiff.
25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims
26   are dismissed with prejudice.
27          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any claims of the
28   class or collective are dismissed without prejudice.
 1
 2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
 3   nothing from this suit.
 4          IT IS SO ORDERED.
 5
 6   DATED: October 25, 2019                    _________________________________
                                                           Percy Anderson
 7                                                UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          -2-
